DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Claims 1-4 and 6-17 remain for examination and are addressed in this office action of which claims 3-4 were amended.
Claims 18-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/28/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(weight%)
US’491
(wt%)
Ni
Nickel based 			claim 1
at least 40			claim 2
30 – 70 Ni and/or Co
B
1 to 5				claim 1
1 to 3.4				claim 10
0 – 6 
Cr
7 to 18				claim 1
14 to 18				claim 3
20-35
Ge
1 to 20				claim 1
2 to 18				claim 11
0 – 6 
Co
0.5 to 30				claim 4
30 – 70 Ni and/or Co
Fe, Nb, Ta, Mo, W
at least one of Fe, Nb, Ta, Mo, W	claim 6
3-25 Mn and/or Fe
Au
0.5 to 10				claim 7
1 to 7				claim 8
0 – 10
C, Y
at least one of C and Y		claim 9
< 0.1
Mn
5 to about 28			claim 12
3 – 25 Mn and/or Fe
free of
free of Si			claim 1
free of Al			claim 15
free of Pd			claim 16
Si: optional, 0-6
Al: optional, 0-5
Pd: - 








Claims 1-4 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0012491 A1 of Strietzel (US’491).
Regarding claims 1-4, 6-12 and 15-16, US 2001/0012491 A1 of Strietzel (US’491) teaches alloys wherein the alloy has a composition (“1. Non-precious metal alloy with a cobalt-chrome and/or nickel-chrome base containing 30-70% nickel and/or cobalt 20-35% chrome 3-25%, in particular 12-15% manganese and/or iron. 2. Non-precious alloy according to claim 1, characterized by the admixture of 4-15% molybdenum. 3. Non-precious alloy according to claim 1 or 2, further containing, alone or in combination, 4-15% molybdenum 1-15% tungsten and/or niobium 0-6% silicon, boron and/or germanium 0-5% aluminium, titanium, zirconium and/or lanthanides, in particular cerium <0.1, in particular <0.02% carbon 0-0.4% nitrogen, 4. Non-precious alloy according to one of the claims 1 to 3, characterized in that the manganese and/or iron portion is wholly or partly substituted--alone or in combination--by copper, indium, silver, tin and/or zinc. [0007] Another aspect concerns the high corrosion resistance of the alloy, which may be further enhanced, like the aforementioned mechanical properties, by adding 4-15% molybdenum and/or 1-15% tungsten and/or niobium. Addition of 0-5% aluminum, lanthanides (rare earths), in particular of cerium and titanium and/or zirconium, is also suitable, as is nitrogenization, for further enhancing the mechanical properties of the alloy, An improvement of the casting properties of the alloy can be achieved by adding silicon, boron and/or germanium in proportions between 0 and 6%; these additives are also suitable as oxygen absorbers and make the alloy interesting for soldering purposes, in particular. A final possibility is to have the alloy contain 0-10% of precious metals, specifically silver, gold and/or metals from the platinum group.) wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Instant claims require “7 weight % to 18 weight % chromium (Cr)” (claim 1) and “14 weight % to 18 weight % chromium” (claim 3) while the prior art teaches a Cr range of 20-35. It is noted that the instant claimed ranges is a retreated range from the original range and the instant specification teaches as follows: “[0033] In many preferred embodiments, the braze alloy composition of this invention also includes chromium, which can provide excellent oxidation resistance, especially at high brazing temperatures. The level of chromium will depend on many of the factors set forth above, and is most often present in an amount of at least about 7 weight %, and preferably, at least about 14 weight %. In some embodiments, the level of chromium can be as high as about 18 weight % or perhaps 25 weight %, based on the total weight of the braze alloy. Usually, the range is about 7 weight % to about 15 weight %, and for some specific embodiments, about 7 weight % to about 12 weight %.” In addition, the instant specification provides no distinguishable properties between 18 Cr (the retreated upper limit) and 20 Cr (the lower limit provided by the prior art and a value that is within the originally disclosed range of the instant specification) and therefore does not provide any criticality of the claimed narrow range.  MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Therefore, the claimed range of the instant claim is obvious over that of the prior art since the claimed value is so close to the value provided by the prior art and there is no evidence on the record that the difference of 18 vs 20 for Cr would provide different distinguishable properties.
It is noted that the prior art does not expressly teach the composition being a “braze alloy composition” as provided in the preamble of instant claims. However, when reading the preamble in the context of the entire claim, the recitation "braze composition" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. In the alternative, since the prior art provides an alloy composition which reads on the instant claimed composition as noted above, the alloy composition of the art would be capable of being used as a braze composition as claimed in the instant claims. Something which is old does not become patentable upon the discovery of a new property "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112 I.
Regarding claim 13, although the prior art does not explicitly teach of the atomic ratio of Mn to Ge to be greater than 1.1 : 1.0 as claimed in the instant claims, the prior art teaches that its composition can have, in wt%, of Mn: 3 – 25  and Ge: 0 – 6 which means that the claimed atomic ratio of Mn:Ge would overlap or lie within the range provided by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 14 and 17, it is noted that the prior art does not explicitly teach of the composition to have the properties as claimed in the instant claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, the alloy composition of the prior art would have the properties as claimed in the instant claims since the alloy of the prior art has substantially identical composition as the alloy composition of the instant claims, namely claim 1. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. US 10549372 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent detail an alloy with substantially similar composition (overlapping) and properties. With respect to the properties of the instant claims which are missing in the claims of the patent such as the melting point, since the patent details an alloy with substantially identical composition and structure (amorphous), the alloy of the patent would also have the claimed properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Some of the claims of the patent are as follows
Claim 1. A braze alloy composition, comprising: a combination of nickel and cobalt; 5% by weight to 25% by weight germanium; and 1% by weight to 4% by weight boron; wherein the composition has an amorphous structure, and is free of silicon.
Claim 2. The braze alloy composition of claim 1, further comprising chromium, at a level of 1% by weight to 40% by weight.
Claim 3. The braze alloy composition of claim 1, having a composition free of active metals.
Claim 4. The braze alloy composition of claim 1, free of palladium, gold, and aluminum.
Claim 5. The braze alloy composition of claim 1, comprising at least 20% by weight nickel.
Claim 6. The braze alloy composition of claim 5, comprising 60% to 90% by weight nickel.
Claim 7. The braze alloy composition of claim 1, wherein the level of germanium is 10% by weight to 18% by weight.
Claim 8. The braze alloy composition of claim 1, wherein the level of boron is 1.5% by weight to 3.5% by weight.
Claim 9. The braze alloy composition of claim 1, further comprising at least one refractory element selected from molybdenum, tungsten, tantalum, and niobium.
Claim 10. The braze alloy composition of claim 9, containing 1% by weight to 10% by weight (total) of the refractory elements.

Claims 7-9 and 12-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10549372 B2 in view of US 2001/0012491 A1 of Strietzel (US’491). Regarding claims 7-9 and 12-13, it is noted that the claims of U.S. Patent No. US 10549372 B2 does not explicitly teach of the presence of elements as required by the instant claims. In the same field of endeavor of Ni alloys, US 2001/0012491 A1 of Strietzel (US’491) teaches alloys wherein the alloy has a composition can include [0007] A final possibility is to have the alloy contain 0-10% of precious metals, specifically silver, gold and/or metals from the platinum group. [0006] “<0.1, in particular<0.02% carbon” “3-25%, in particular 12-15% manganese”. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the alloy of claims 1-20 of U.S. Patent No. US 10549372 B2 and add the elements as suggested by US’491 to enhance the corrosion resistance and workability of the alloy. With respect to Mn:Ge ratio, since the claimed ranges of Mn and Ge lie within or overlap the ranges provided by the claims 1-20 of U.S. Patent No. US 10549372 B2 and as well as US’491, the claimed range of Mn:Ge would also lie within or overlap that of the prior art.

Response to Affidavit or Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 0 is insufficient to overcome the rejection of instant claims 1-4 and 6-17 under 35 U.S.C. 103 as being unpatentable over US 2001/0012491 A1 of Strietzel (US’491) as set forth in the last Office action because:
Paragraphs 6-7 of the instant declaration states as follows.
6. Strietzel discloses a non-precious metal alloy composition comprising 20 weight percent to 35 weight percent chromium (Cr). The range of chromium (Cr) disclosed by Strietzel favors excellent oxidation resistance, wherein higher chromium will produce higher oxidation resistance. With this excellent level of oxidation resistance, additional protective coatings are likely unnecessary and avoided, which in turn reduces processing time and cost of the material and component. Dropping the level of chromium below 20 weight percent would compromise the level of oxidation resistance, which Strietzel is inherently seeking, and potentially add additional processing steps to the material before it could be utilized in a gas turbine environment.
7. The present claims specify that the nickel-based braze alloy composition comprises 7 weight % to 18 weight % chromium (Cr). This level of chromium (Cr) reduces the amount of brittle TCP (topologically close packed) phases formed with the present refractory elements iron (Fe), niobium (Nb), tantalum (Ta), molybdenum (Mo), and tungsten (W). This level of chromium also reduces the amount of brittle chrome borides. While this will increase strength and ductility, it will also decrease oxidation resistance in the resulting material. Asa result, additional processing steps or coatings (e.g., aluminum coating) may be required for satisfactory performance of the material in a gas turbine environment.

	With respect to the instant declaration, Examiner notes that the instant declaration is an opinion evidence. With respect to opinion evidence, MPEP provides the following guidance (See MPEP § 716.01 (c)).
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112  is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112  are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him." 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)).
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, received considerable deference); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).

	However, contrary to Applicant’s statements, the prior art of record does not teach away or do not suggest the assertions that Applicant makes as the prior art makes no statement dissuading someone from doing additional coating. In other words, instant declaration lacks factual support and factual evidence supporting the statements made in the declaration. In addition, instant specification points out that Cr is not a required component of the alloy rather an optional component. Instant specification teaches “[0033] In many preferred embodiments, the braze alloy composition of this invention also includes chromium, which can provide excellent oxidation resistance, especially at high brazing temperatures. The level of chromium will depend on many of the factors set forth above, and is most often present in an amount of at least about 7 weight %, and preferably, at least about 14 weight %. In some embodiments, the level of chromium can be as high as about 18 weight % or perhaps 25 weight %, based on the total weight of the braze alloy. Usually, the range is about 7 weight % to about 15 weight %, and for some specific embodiments, about 7 weight % to about 12 weight %.” This means that Cr can be anywhere from about 7 weight % to about 25 weight %, based on the total weight of the braze alloy and infers that that they would provide similar results. In addition, the instant specification provides no distinguishable properties between 18 Cr (the retreated upper limit) and 20 Cr (the lower limit provided by the prior art and a value that is within the originally disclosed range of the instant specification – instant specification discloses a range of about 7 weight % to about 25 weight %) and therefore does not provide any criticality of the claimed narrow range.  MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Therefore, the claimed range of the instant claim is obvious over that of the prior art since the claimed value is so close to the value provided by the prior art and there is no evidence on the record that the difference of 18 vs 20 for Cr would provide different distinguishable properties.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reduces the amount of brittle chrome borides. While this will increase "strength and ductility", "decrease oxidation resistance in the resulting material" and "additional processing steps or coatings (e.g., aluminum coating)") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments
Applicant's arguments filed 03/18/2022 regarding the rejection of claims 1-4 and 6-17 under 35 U.S.C. 103 over US 2001/0012491 A1 of Strietzel (US’491).” have been fully considered but they are not persuasive.
Regarding the arguments with respect to the declaration, please see section titled “Response to Affidavit or Declaration Under 37 CFR 1.132” above. 
Regarding the arguments with respect to the differences amended claimed range of Cr and what is provided by the prior art, Applicant's arguments have been fully considered but they are not persuasive.
MPEP § 2144.05 II provides that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").”
Additionally, MPEP § 2144.05 I provides the guidance that “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").”
It is noted that the instant claimed range of “7 weight % to 18 weight % chromium (Cr)” of instant claim 1 and “at least 14 weight% chromium” of instant claim 3” is a retreated range from the original range and the instant specification teaches as follows: “[0033] In many preferred embodiments, the braze alloy composition of this invention also includes chromium, which can provide excellent oxidation resistance, especially at high brazing temperatures. The level of chromium will depend on many of the factors set forth above, and is most often present in an amount of at least about 7 weight %, and preferably, at least about 14 weight %. In some embodiments, the level of chromium can be as high as about 18 weight % or perhaps 25 weight %, based on the total weight of the braze alloy. Usually, the range is about 7 weight % to about 15 weight %, and for some specific embodiments, about 7 weight % to about 12 weight %.” 
This means that Cr can be anywhere from about 7 weight % to about 25 weight %, based on the total weight of the braze alloy and infers that that they would provide similar results. In addition, the instant specification provides no distinguishable properties between 18 Cr (the retreated upper limit) and 20 Cr (the lower limit provided by the prior art and a value that is within the originally disclosed range of the instant specification – instant specification discloses a range of about 7 weight % to about 25 weight %) and therefore does not provide any criticality of the claimed narrow range.Therefore, the claimed range of Cr is obvious over the range provided by the prior art.
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I. As noted above, instant declaration lacks factual support and factual evidence supporting the statements made in the declaration.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. However, there is no data in the instant specification or the instant affidavit that clearly demonstrates the criticality of the claimed range and therefore the claimed range is deemed obvious over the prior art teachings. In actuality, instant specification points out that Cr is not a required component of the alloy and details that Cr can be anywhere from about 7 weight % to about 25 weight %, based on the total weight of the braze alloy and infers that that they would provide similar results. Therefore, there is no evidence on record supporting the criticality of the claimed range of Cr.
Applicant's arguments “Applicant agrees to file a terminal disclaimer to the extent necessary at the time that the pending claims are otherwise deemed allowable, including immediately following favorable after final reconsideration of the present claims.” regarding the double patenting rejection is appreciated. Since the Applicant did not specifically point out any errors associated with the rejection, the rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733